In an action for the foreclosure of a first mortgage it appeared that in June, 1932, the owner and the holders of a second mortgage had entered into an agreement whereby the latter were appointed agents to manage the property and from net profits pay arrears in taxes and water rents, and to pay insurance premiums, with the balance to be paid to the first mortgagee. The latter was not a party to this written contract, but it was claimed by the defendants that it induced the making thereof and orally agreed not to foreclose its mortgage during the term of the agreement. The findings of fact are that ño such oral agreement was made. Evidently the appealing defendants, the second mortgagees, did not make payments on arrears or keep up the insurance, so that the plaintiff, as it had the right to do, commenced this action of foreclosure on May 2, 1934. Since that time it has met with many delays. Judgment unanimously affirmed, with costs. No opinion. Appeal from order dismissed. No order is printed. Present — Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.